Citation Nr: 0413191	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for a chronic 
migraine headache disability.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1991 to July 
1991, and from November 1994 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for a chronic migraine headache disability and assigned a 
noncompensable evaluation rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

By correspondence dated in March 2002, the RO sent the 
veteran information explaining VCAA.  In June 2002 the RO 
granted the veteran's claim for entitlement to service 
connection for a chronic migraine headache disability.  The 
Board notes that VA has satisfied their duty to assist 
insofar as it relates to VCAA.  Although the veteran filed a 
notice of disagreement with the noncomepensable rating 
assigned to the service connected disability, VA was not 
required to give the veteran another notice upon receiving 
the notice of disagreement.  See VAOGCPREC 8-2003 (O.G.C. 
Prec. 8-2003).

Where the question for consideration is propriety of the 
initial evaluation assigned to the veteran's disability, as 
is the question in this case, evaluation of the medical 
evidence since the grant of the service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

On VA examination dated in April 2002, the examiner did not 
indicate whether the veteran's claims file was available and 
reviewed prior to the examination.  Furthermore, based on the 
examination report, the nature and extent of the veteran's 
disability is unclear.  Additionally during the examination, 
the examiner noted that he planned to request a computed 
axial tomography (CAT scan) of the veteran's head.  It is not 
clear that the veteran underwent a CAT scan.  If the veteran 
did in fact undergo a CAT scan, the report should be obtained 
and associated with the claims file.

The most recent VA examination occurred in April 2002, more 
than two years ago.  Consequently, this case must be remanded 
to afford the veteran a more contemporaneous examination, to 
include the examiner's review of the entire record, prior to 
a final adjudication of the veteran's claim.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for his service 
connected chronic migraine headache 
disability.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  

Regarding the veteran's employment, the 
RO should contact the veteran and request 
the veteran to provide information 
pertaining to his ability to perform his 
work responsibilities and the extent to 
which his chronic migraine disability 
interferes with his employment.

3.  The RO is to arrange for the veteran 
to undergo VA neurological examination to 
determine the nature and extent of the 
veteran's chronic migraine headache 
disability.  It is of high importance that 
the veteran's entire claims file, to 
include the service medical records, be 
made available to, and be received by, the 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to be 
reported in detail.  The examiner should 
render an opinion as to which of the 
following descriptions most closely 
describes the impairment caused by the 
headaches:

a.  whether the veteran experiences 
migraines with very frequent 
completely prostrating attacks 
productive of severe economic 
inadaptability;  

b.  whether the veteran experiences 
characteristic prostrating attacks 
occurring on an average of once a 
month over the last several months;

c.  whether the veteran experiences 
characteristic prostrating attacks 
averaging one in 2 months over the 
last several months; or

d.  whether the veteran experiences 
less frequent attacks

4.  After the examination is conducted in 
accordance with this Remand, the examiner 
should provide an assessment of the 
severity of the condition, i.e., the 
extent to which the disability interferes 
with the ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for the opinion(s) 
expressed, should be set forth in a type 
written report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




